By the Court.
This is an original action of quo warranto to oust the defendant from the office of county treasurer of Madison county. The defendant filed a motion to quash the information upon certain alleged grounds, and this motion is still pending. The relator served a notice upon the de*198fendant that he would appear on the first day of the term, or as soon thereafter as counsel could be heard, and ask the court to dispose of the motion, and in pursuance of such notice he now asks that a hearing be had on the motion and a decision made thereon. The only question involved is the propriety of taking up business out of its regular order against the objections of the adverse party. ■
The rules of this court provide that all causes from the same judicial district shall be placed together on the docket in the numerical order of the several districts, commencing with the first, and .they will be taken up and heard in this order, allowing at least one week for the hearing of causes from each district. It is also provided that in mandamus cases, except in case of urgency, the time for hearing shall be during the week to which the causes from the district in which the respondent resides are assigned. The object of these rules is to simplify procedure and save expense to litigants. A court, while providing for as speedy a trial as is consistent with the proper administration of justice, should guard the rights of all parties to the action by preventing needless trouble and expenses. Consequently, no one should be required to appear except during the time to which the causes from the judicial district in which he resides or an appeal is taken are assigned. This will not cause any delay in the proceedings, for if the motion is overruled the defendant will be required to answer at once, and unless for cause a continuance is granted, a trial will at once be had. The hearing on the motion will be postponed until- the first day of the term for the sixth district.
Ordered accordingly.